PER CURIAM.
This is an appeal from a final order reducing a child support arrearage on the ground of laches and abating future child support obligations. We reverse and remand.
The Department of Revenue filed a petition to register and enforce a Michigan decree ordering child support to be paid by appellee. The mother and children still reside in Michigan. Accordingly, the Florida trial judge lacked jurisdiction to modify the child support judgment of the foreign state. § 88.6111, Fla.Stat. (1999). See Department of Revenue ex rel. Cascella v. Cascella, 751 So.2d 1273 (Fla. 5th DCA 2000); Department of Revenue ex rel. Sloan v. Sloan, 743 So.2d 1131 (Fla. 5th DCA 1999). The findings made by the trial judge also do not support reduction of the arrearage based on the ground of lach-es. Department of Revenue ex rel. Dees v. Petro, 765 So.2d 792 (Fla. 1st DCA 2000).
REVERSED and REMANDED.
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.